Citation Nr: 0514622	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  00-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period preceding 
July 15, 1999.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
beginning July 15, 1999.

3.  Entitlement to an effective date prior to October 21, 
1997, for a 30 percent rating for PTSD. 

4.  Entitlement to an effective date prior to July 15, 1999, 
for a 70 percent rating for PTSD.

5.  Entitlement to service connection for renal carcinoma, 
claimed as secondary to service-connected lung cancer.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Newark, New 
Jersey, and Philadelphia, Pennsylvania.  The Board remanded 
the increased rating and effective date issues in September 
2001 for additional development.  The case now returns to the 
Board for appellate review.

The Board observes that a November 2004 statement of the case 
addressed the following issues: entitlement to service 
connection for tinnitus, renal carcinoma secondary to 
service-connected lung cancer, and a left shoulder condition; 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus; entitlement to an effective date prior to 
November 3, 2003, for the grant of service connection for 
lung cancer; and entitlement to an effective date prior to 
June 18, 2001, for the grant of service connection for 
peripheral neuropathy of the upper and lower extremities.  In 
documents received by the RO in February 2005 and transferred 
to the Board in April 2005, the veteran has expressed 
continued disagreement with the denial of service connection 
for renal carcinoma secondary to service-connected lung 
cancer and the effective date assigned to the grant of 
service connection for peripheral neuropathy of the upper and 
lower extremities.  

With regard to the issue of entitlement to service connection 
for renal carcinoma secondary to service-connected lung 
cancer, the Board observes that such was initially denied in 
an August 2004 rating decision, with which the veteran 
entered a notice of disagreement with in October 2004.  A 
statement of the case was issued in November 2004 and the 
receipt of the veteran's statement evidencing continued 
disagreement with the denial, received by the RO in February 
2005, is construed as a timely filed substantive appeal.  As 
such, the issue is now properly before the Board and is 
remanded for additional notification and development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  

With regard to the issue of entitlement to an effective date 
prior to June 18, 2001, for the grant of service connection 
for peripheral neuropathy of the upper and lower extremities, 
the Board observes that such effective date was assigned in a 
January 27, 2004, rating decision, with which the veteran 
entered a notice of disagreement with in February 2004.  A 
statement of the case was issued in November 2004 and such 
advised the veteran that he must file his appeal with the RO 
within 60 days from the November 29, 2004, date of the 
letter, or, within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action he has appealed, namely January 27, 2004.  As such, 
the veteran had until January 28, 2005, (60 days from the 
November 29, 2004, letter) or January 27, 2005, (one-year 
from the date of notification of the rating decision) to file 
his substantive appeal.  The veteran's appeal was received in 
the RO on February 18, 2005, and, as such, is not timely.  
Therefore, the issue of entitlement to an effective date 
prior to June 18, 2001, for the grant of service connection 
for peripheral neuropathy of the upper and lower extremities 
is not before the Board. 

As to the remaining issues of entitlement to service 
connection for tinnitus and a left shoulder condition; 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus; and entitlement to an effective date prior 
to November 3, 2003, for the grant of service connection for 
lung cancer, the veteran has not submitted a timely 
substantive appeal and, as such, the Board does not have 
jurisdiction of these claims.

The Board further observes that in the veteran's statement 
received at the RO in February 2005, he attached medical 
evidence regarding a right rotator cuff injury.  If the 
veteran wishes to claim entitlement to service connection for 
such disability, he should so inform the RO.  

Also, in his February 2005 statement, the veteran continues 
to argue that he is entitled to a 100 percent disability 
rating for service-connected PTSD.  He specifically states 
that he has been permanently and totally unemployable since 
December 2002.  In support of such argument, the veteran 
submitted a January 2005 evaluation from Dr. J. and an award 
letter from the Social Security Administration (SSA) 
indicating that he was disabled as of November 2003.  As the 
veteran has not submitted a statement waiving initial RO 
consideration of the newly submitted evidence, the Board may 
not properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2004).  However, a Remand in this case is not necessary for 
the RO to consider Dr. J.'s January 2005 evaluation or 
request SSA records as pertinent to the veteran's PTSD as the 
Board herein grants a 100 percent disability rating for the 
veteran's PTSD as of November 30, 2002.  


FINDINGS OF FACT

1.  For the period preceding July 15, 1999, the veteran's 
PTSD was manifested by panic attacks, crying spells, 
nightmares, intrusive memories, slightly impaired insight and 
judgment, self-reported angry outbursts without evidence of 
violent behavior, fair memory, and good concentration without 
auditory or visual hallucinations, delusions, flashbacks, or 
avoidance behavior.  

2.  For the period from July 15, 1999, to November 29, 2002, 
the veteran's PTSD was manifested by anxiety attacks, 
feelings of guilt, intrusive memories, frequent nightmares, 
flashbacks, avoidance behavior, feelings of detachment and 
estrangement, insomnia, hypervigilance, hyperstartle 
response, irritability with frequent arguments and angry 
outbursts, and depressive moods, without hallucinations, 
abnormal speech, paranoia, suicidal or homicidal ideations, 
compulsions, or psychotic symptoms.  

3.  Beginning November 30, 2002, the veteran is totally 
occupationally and socially impaired as a result of PTSD 
symptomatology of anxiety, inability to handle routine tasks, 
periods of rage and depression, sleep interruption, combat-
related flashbacks with persistent auditory and visual 
hallucinations or delusions, suicidal ideation, inability to 
adjust or adapt to stressful environments or circumstances, 
and gross impairment of thought process and ability to 
communicate.

4.  The veteran's claim of entitlement to an increased rating 
for service-connected PTSD was received on October 21, 1997.

5.  The record does not include any medical evidence 
demonstrating manifestations of service-connected PTSD 
warranting a 30 percent disability rating prior to October 
21, 1997.

6.  The record does not include any medical evidence 
demonstrating manifestations of service-connected PTSD 
warranting a 70 percent disability rating prior to July 15, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
period preceding July 15, 1999, for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, and 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 70 percent for the 
period from July 15, 1999, to November 29, 2002, for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for a 100 percent rating beginning November 
30, 2002, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2004).

4.  The criteria for a 30 percent disability rating for PTSD 
are not met prior to October 21, 1997.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2004).

5.  The criteria for a 70 percent disability rating for PTSD 
are not met prior to July 15, 1999.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1965 to July 
1968 in the United States Army.

On November 6, 1991, VA received the veteran's claim of 
entitlement to service connection for PTSD.  By a rating 
decision issued in March 1992, the veteran was denied service 
connection for PTSD.  Thereafter, the veteran entered a 
notice of disagreement.  In July 1992, a statement of the 
case was issued.  In a statement received in September 1992, 
the veteran argued that he was entitled to service connection 
for PTSD as a consequence of experiencing various in-service 
stressors resulting in current PTSD symptomatology.  In such 
statement, the veteran also indicated that he was requesting 
a 50 percent disability rating for PTSD.  The veteran was 
originally scheduled for a hearing at the RO regarding, as 
relevant, his claim of entitlement to service connection for 
PTSD.  The RO cancelled the hearing as a VA examination was 
necessary.  The veteran was afforded such examination in 
March 1993.  Thereafter, a rating decision issued in April 
1993 granted service connection for PTSD and assigned an 
initial evaluation of 10 percent, effective November 6, 1991.  
A letter sent to the veteran in May 1993 advised him that, as 
he was granted service connection for PTSD, his appeal as to 
this issue was satisfied.  

In the interim, the veteran was granted service connection 
for residuals of shell fragment wound scars below the right 
and left knees by a Board decision issued in June 1995, and, 
such were evaluated as noncompensably disabling, effective 
November 6, 1991, in a July 1995 rating decision, which also 
denied service connection for acne and carpal tunnel 
syndrome.  In December 1995, the veteran submitted a 
statement indicating that he disagreed with VA's decision and 
intended to appeal it, but failed to specify which decision 
or issue.  Also in December 1995, Congressman Lautenberg 
forwarded the veteran's statement to VA.  In a January 1996 
letter, VA notified Congressman Lautenberg that the veteran 
should specify what he was appealing and why he felt the 
decision was incorrect.  No further communication was 
received from the veteran until October 21, 1997. 

On October 21, 1997, VA received the veteran's claim of 
entitlement to an increased rating for service-connected 
PTSD.  A rating decision dated in March 1998 granted an 
increase, to 30 percent, for PTSD, effective October 21, 
1997.  The veteran thereafter appealed with respect to the 
assigned disability rating.  In a rating decision issued in 
August 1999, the veteran was granted an increase, to 50 
percent, for PTSD, effective July 15, 1999, the date of a VA 
examination demonstrating that the veteran met the criteria 
for a 50 percent disability rating.  In a rating decision 
issued in November 2004, the veteran was granted an increase, 
to 70 percent, effective July 15, 1999.  

Pertinent to the relevant evidence of record, the claims file 
contains VA examinations dated in January 1998, July 1999, 
December 2002, May 2004, and November 2004, as well as a 
transcript of the veteran's June 2001 Board hearing, a 
November 2002 statement from the veteran's wife, and records 
from Drs. R. and J.

The January 1998 VA examination reveals that the veteran 
reported drinking daily in order to get to sleep.  The 
veteran was working as an electrician and rated his 
performance as "wonderful."  The veteran reported that he 
was a good electrician, but had problems in dealing with 
people, mostly idiots as bosses.  He indicated that he had 
held this job for about twelve months.  The veteran stated 
that he had had 30 jobs since his discharge from service, 
which is about one job a year.  He reported that the problems 
on the job was always with other people in his job and he 
just took off, left the job, because he could not or did not 
want to handle the problems between them.  He stated that he 
was always straightforward in telling people about his 
opinion and that he was often angry, yelling at people, but 
had not been violent for the past 10 years.  Ten years 
earlier, according to the veteran, he had had a fight with 
one of his bosses.  He reported that he often cried when 
seeing something on television, even it was not a sad story.  
The veteran stated that he did not like anybody; however, he 
was still married to his wife and got along well with her.  
He had no children.  The veteran reported that he slept on 
the couch against the wall because he felt that the bedroom 
and his bed were too wide open, making him afraid for an 
attack.  The veteran had nightmares often without content, 
but sometimes such were about Vietnam.  The veteran reported 
no flashbacks, but seemed to sometimes have intrusive 
memories of the war.  He used to grind his teeth.  He 
reported that he did not avoid anyone or anything because he 
was not afraid to tell anyone about his opinion.  The veteran 
indicated that sounds did not make him upset, including 
helicopters or planes.  He reported that his concentration 
was not good for the long run and his memory was failing.  
During his present job, the veteran missed 15 days a year due 
to a hangover.  

According to the examination report, on mental status 
examination, the veteran was not considerate to the examiner 
or any other person around him.  He was sitting nonchalantly 
in his chair and looking in a different direction, but could 
hold eye contact for a short period of time with the 
examiner.  The veteran's answers were short, to the point, 
and there was an impression that the veteran would like to 
communicate.  He was well oriented in time, place, and 
person.  The veteran was upset, but did not show violent 
behavior or being argumentative.  He tested fair on short 
term and long term memory.  The veteran did serial 7's, 
testing his concentration, well, without hesitation, and 
completed the entire series.  The veteran reported no 
auditory or visual hallucinations.  He did state, however, 
the sometimes he seemed to hear somebody calling his name, 
but never full sentences.  He was not delusional.  The 
veteran's insight and judgment were slightly impaired, 
especially his judgment about other people that he kept on 
"not liking."  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 65.  The examiner noted that the 
veteran was doing his job quite well on his own appraisal, 
but had problems with dealing with people, mildly paranoid in 
such relations.

The examiner diagnosed PTSD, mild, disability mostly because 
of inability to cope with relationships and approaching 
others with some paranoid feelings. 

The July 1999 VA examination reflects that the veteran lived 
with his wife, to whom he had married to for 19 years.  He 
was currently employed by the State of New Jersey, where he 
worked about 40 hours a week as an electrical inspector.  He 
had held such position for a year.  The veteran recently had 
to change departments and was on routine three-month 
probation based on such change.  He reported anxiety attacks 
and guilt resulting from the loss of a friend in Vietnam.  It 
was also noted that the veteran had intrusive memories, 
approximately a third to half of the day, and frequent 
nightmares, up to two times a week or every night if was not 
drinking.  He stated that when he had the memories or 
nightmares, he became quite anxious and often sweats and 
sometimes had anxiety attacks associated with the memories.  
The veteran also had some brief flashbacks, approximately 
once a month.  He had numerous symptoms of avoidance and 
tried to avoid the thoughts, feelings, and conversations, as 
well as activities, associated with Vietnam.  The veteran 
also had a decline in his interest in significant activities 
and preferred to be by himself, which he was most of the day.  
The veteran stated that he felt detached and estranged from 
others.  He complained of insomnia with difficulties falling 
asleep, as it took at least an hour, and frequent awakenings, 
approximately twice a night.  The veteran stated that for the 
last several years, more than ten years, he felt that the 
only way he could fall asleep and stay asleep was to drink 
beer.  The veteran indicated that he was quite vigilant, 
surveying any area and avoiding crowds because he did not 
trust anyone.  He was also quite easily startled and had a 
great deal of irritability with frequent arguments and angry 
outbursts.  

It was noted that the veteran was employed as an electrical 
inspector for the state, who had been his employer since 
1996.  The veteran stated that over the past nine years, 
since 1990, he has had six jobs and that although he had been 
working for a little more than 50 percent of the time since 
1990, he has had to change jobs given his irritability and 
intolerance for any deviation from what he believed to be 
common sense or good work.  The veteran stated the he had 
frequent angry outbursts and that occasionally it involved 
his wife, although he was never so angry that he wanted to 
harm somebody.  He indicated that his jobs had either been 
terminated based on his anger of that he quit based on his 
intolerance for the situation.  The veteran stated that when 
he was not employed, he drank and was in bars.  For a number 
of years, between 10 and 20, he had alcohol everyday.  The 
veteran stated that, at the time of the VA examination, he 
drank two six backs of beer, beginning in the late afternoon.  
Approximately twice a month, the veteran reported drinking up 
to a case, to the point where he blacked out, had no 
recollection or limited recollection, or regret and concern 
that he did not have any friends any more, speaking to the 
increase in his aggression and anger while drinking.  He 
stated that he drank to avoid thinking about Vietnam and 
remembering the nightmares.  In November 1998, the veteran 
sought urgent treatment in the emergency room three times in 
two weeks for episodes of chest pain, left arm numbness, 
tachycardia, rapid heart rate, shortness of breath, and a 
fear of dying.  The veteran stated that he did not receive 
any treatment for the panic disorders, but learned to live 
through the anxiety attacks and not let them "take him 
over."  He also stated that he frequently had difficulty 
sitting, although he did not appear to have that much trouble 
during the hour-long interview.  The veteran denied any 
auditory, visual, olfactory, or tactile hallucinations or any 
paranoia.  He had episodic depressive moods approximately 
twice a week, but such were not long lasting and he never had 
a period of major depression.  

Upon mental status examination, the veteran was cooperative 
and engaging who had direct eye contact throughout the 
interview.  His speech was of a normal rate, rhythm, and 
tone.  He had no psychomotor agitation or retardation.  He 
stated that his mood was "okay," and his affect was 
euthymic.  The veteran denied any suicidal or homicidal 
ideation, plan, or intent.  He also denied any compulsions or 
psychotic symptoms.  Thought processes were goal-directed 
without any loosening of associations, but the veteran had 
some tangential and circumstantial processes, particularly 
regarding affect-laden material regarding his experiences in 
Vietnam and in discussing his problems with drinking.  
Cognitive examination was grossly intact.  

The examiner summarized that the veteran experienced re-
experiencing, avoiding, and heightened arousal.  The examiner 
stated that the veteran met the full criteria for PTSD, 
alcohol dependence, and insomnia.  The examiner gave Axis I 
diagnoses of PTSD, chronic and severe, and alcohol 
dependence, chronic, and assigned a GAF score of 42.  

A January 2001 notation from Dr. R. indicates that the 
veteran had recurrent panic attacks recently and had gone to 
the emergency room twice.

At the veteran's June 2001 Board hearing, he testified that 
his PTSD is manifested by anger, no friends, panic attacks, 
lack of physical intimacy with his wife, flashbacks, sleep 
difficulty, and violent episodes.  He also stated that he 
changed jobs approximately 30 times as he could not control 
his temper.  The veteran indicated that he self-medicated 
with alcohol and missed approximately 15 days a year from 
work due to PTSD symptomatology.  

A November 2002 statement from the veteran's wife reflects 
that has PTSD symptoms of anger, sorrow, constant changing of 
jobs, isolationism, nightmares, and panic attacks. 

A November 30, 2002, letter from Dr. J. reveals that in June 
2002, the veteran presented with complaints of extreme levels 
of anxiety and hypertension, inability to handle routine 
tasks, periods of rage and depression, sleep interruption and 
combat-related flashbacks awake and in a dream state.  
Suicidal ideation presented throughout, but there was no 
current formal plan.  Dr. J. indicated that the veteran had 
an extensive history of rage and panic attacks and was unable 
to adjust or adapt to stressful environments or 
circumstances.  He was highly defensive, unable to be 
motivated or adequately supervised in a work or social 
situation.  Dr. J. noted that the veteran was currently 
employed, but was not employable, and was married, but not 
functioning within it.  There was significant evidence of 
memory loss within the veteran's sphere of daily activity and 
further evidence of gross impairment of thought, content, and 
communicative abilities and skills.  Dr. J. stated that the 
veteran's combat flashbacks were very real to the veteran and 
there was evidence of persistent auditory and visual 
hallucinations or delusions.  Dr. J. gave Axis I diagnoses of 
PTSD and major depressive disorder, chronic and severe, and 
assigned a GAF score of 24.  Dr. J. indicated that, in his 
professional opinion, the veteran was suffering from a 
totally incapacitating psychoneurosis at extreme and 
catastrophic levels of severity to prevent him from working 
or fulfilling a normal life at this or any other foreseeable 
time.  

The December 2002 VA examination reflects that the veteran's 
stressful Vietnam experiences created constant thoughts and 
memories of Vietnam.  Following the veteran's service 
discharge, he returned to New Jersey and began work for the 
RCA Institute, where he worked for one year.  He then left 
that job, and from that time until 1990, he had 30 different 
jobs, all in electrical work, bodywork, as a mechanic, or 
pumping gas.  The veteran stated that he had extreme 
difficulty holding a job.  He would sometimes get fired, 
other times quit, and frequently, have altercations with 
coworkers or supervisors.  The veteran stated that he felt 
tense, dizzy, and angry, and that he could get angry at the 
drop of a hat.  He also indicated that he has threatened 
people and gotten into approximately 50 fights since Vietnam.  
In addition to the problems at work and the tension, the 
veteran had been hospitalized three times for panic attacks.  
Each time, he had symptoms of increased blood pressure, 
increased pulse, sweating, and was hospitalized for 24 to 36 
hours.  The veteran was currently drinking one-half to two 
cases of beer a day.  He stated that he drinks that much in 
order to sleep, reduce the tension, and suppress the memories 
of Vietnam.  He stated that he was up every one to two hours 
if he didn't have something to help him self and that he 
self-medicates with beer.  

The veteran was working for the State of New Jersey and his 
job was to review electrical plans.  He indicated that he has 
been working for New Jersey for four to five years, but he 
essentially did not function in the job and that he's been 
transferred from one job to another.  He feared that he was 
about to lose his present job because the supervisor who had 
been very protective of him was about to retire.  The veteran 
had been married for 19 years; however, there were many 
difficulties in his relationship with his wife.  Due to his 
irritability and poor sleep, the veteran had to sleep in a 
separate room, as his disturbed sleep kept his wife awake.  
In his dreams about Vietnam, the veteran recalled battle 
scenes.  He also stated that he sometimes would see fleeting 
images of North Vietnamese soldiers or people, or even 
animals.  The veteran felt that his memory was impaired and 
that sometimes he didn't know where he was for several 
minutes.  

The examiner noted that the veteran quit high school in the 
twelfth grade, entered the service, and then had a very 
typical job history since that time.  He was married in 1980 
and has no children.  

Upon mental status examination, the veteran was tense, angry, 
and mildly depressed.  His mood was appropriate to a tense, 
mildly depressed, and angry affect.  The veteran's clothes 
were unpressed and his eyes were red, which was consistent 
with the history of alcohol dependence.  The veteran's 
associations were logical and goal-directed.  There was no 
evidence of delusions, homicidal or suicidal ideas during the 
examination.  The veteran stated that he had brief visual 
hallucinations, but was not having them at the present time.  
His cognitive functions appeared reasonably intact, though he 
had difficulty remembering specific times and dates of 
certain events, which would be consistent with the self-
described memory difficulties.  

The examiner's impression was that the veteran had a severe 
case of PTSD, as manifested by his exposure to very 
significant and sustained amounts of combat in Vietnam, his 
preoccupation with Vietnam, memories of Vietnam, difficulty 
sleeping, three instances in which he had panic attacks and 
had to be hospitalized, and was currently undergoing therapy 
for PTSD.  The veteran also had diabetes type II and alcohol 
dependence.  He was in full sustained remission from 
marijuana dependence.  The examiner assigned a GAF score of 
40, based on the veteran's severe impairment in work, 
difficulties in interpersonal relationships, and the symptoms 
of insomnia, anxiety, and anger that constantly bother him.  

A May 2004 letter from Dr. J. again recounted the veteran's 
June 2002 visit and provided identical information as given 
in his November 2002 letter.  Dr. J. again gave Axis I 
diagnoses of PTSD and major depressive disorder, chronic and 
severe, and assigned a GAF score of 24.  Dr. J. indicated 
that, in his professional opinion, the veteran was suffering 
from a totally incapacitating psychoneurosis at extreme and 
catastrophic levels of severity to prevent him from working 
or fulfilling a normal life at this or any other foreseeable 
time.  He was totally and permanently impaired 
psychologically due, as likely as not, directly to his 
service in Vietnam.  Dr. J. continued to indicate that the 
veteran was totally and permanently disabled occupationally 
and socially because of his gross impairment of thought 
process and ability to communicate; his persistent combat-
related delusions and hallucinations; his further and 
persistent danger of harming himself, or taking his own life 
or endangering others' lives or safety; and his inability to 
live a normal life.  

The May 2004 VA examination reveals that the veteran had a 
history of alcohol dependence.  He stated that for years he 
drank at least two six packs of beer everyday, but since 
November 2003, he cut back dramatically on his drinking when 
he started chemotherapy and now that he was in radiation 
therapy.  The veteran indicated that he had just a beer once 
in awhile.  He had a history of violence in that he got into 
a fight in a bar approximately sic months ago.  The veteran 
stated that he has not had any violence since then because, 
prior to that, he had "gotten into fights here and there."  
He denied any  history of suicide attempts since his last 
examination.  

Mental status examination revealed that the veteran was 
appropriate dressed.  He initially related in an angry way, 
but throughout the examination, he gradually became 
increasingly cooperative.  The veteran's speech was normal 
and his thoughts were goal-directed.  There was no evidence 
of a thought disorder.  He did have the experience of hearing 
a voice "just like someone calling my name" at times, 
although it was not clear whether this was a true auditory 
hallucination.  The veteran denied visual hallucinations.  
There was no evidence of delusions or ideas of reference.  He 
also denied present suicidal ideation, although he stated 
that he had suicidal ideation in the past and sometimes 
wondered  why he lived through Vietnam when others died.  The 
veteran denied homicidal ideation.  He did have obsessive 
ritualistic behaviors, which involved counting.  He was 
oriented times three and his memory was adequate.  During the 
interview, the veteran was able to recall two and part of a 
third object from memory.  He did have significant anxiety 
and a history of panic attacks.  The veteran also had a 
history of impulse control involving getting into fights.  He 
had very severe sleep disturbances, namely difficulty falling 
sleep and staying asleep.  The veteran had significant 
depression as he felt depressed everyday, felt melancholy, 
and felt like he did not "want to do anything."

Upon evaluation of PTSD, the veteran reported that he woke up 
sweating as if he had nightmares, but was unable to remember 
them.  He had daily intrusive thoughts of his traumatic 
combat experiences in Vietnam.  The veteran reported a 
convincing flashback.  He felt like he could see the enemy 
looking for him with flashlights.  The examiner noted that it 
was previously determined that the veteran met the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) 
criteria for PTSD.  The veteran experienced persistent 
avoidance of stimuli associated with the trauma and numbing.  
He made efforts to avoid thoughts and feelings associated 
with the trauma.  The veteran had diminished interest and 
participation in activities.  He had severe feelings of 
detachment and estrangement from others.  The veteran had a 
restricted range of affect having much difficulty expressing 
loving feelings even toward his wife.  He had a sense of 
foreshortened future, although such was at least partially 
related to his present medical condition.  He had persistent 
symptoms of falling asleep and staying asleep.  He also had 
irritability and outbursts of anger, difficulty 
concentrating, and hypervigilance.  The examiner surmised 
that the veteran had chronic and severe PTSD.  

The examiner gave Axis I diagnoses of PTSD, chronic and 
severe, and alcohol dependence in early partial remission.  
The examiner stated that, for many years, the veteran's PTSD 
had severely impacted on his life.  Such resulted in the 
veteran having great difficulty at work and having to try to 
transfer from job to job because of problems with 
supervisors.  It probably resulted in his long-term 
alcoholism.  It certainly negatively affected his 
relationship with his wife and probably his relationship with 
his brothers and sister.  PTSD also left the veteran to live 
a very isolated existence.  The examiner stated that it was 
likely that the veteran's PTSD symptoms were worsening, given 
that he was no longer able to work.  Although the veteran had 
difficulty at work, it probably not only served as a way to 
earn money, but also served to help keep him intact.  The 
veteran's PTSD was probably compounded by his vulnerability 
medically with his diagnosis of lung cancer, so he was unable 
to be as well-defended against his PTSD as he had been when 
he was able to work and before he was this medically ill.  As 
such, the veteran was less able to cope with his PTSD at the 
time of the examination.  The examiner assigned a GAF score 
of 40.

The November 2004 VA examination reflects that when asked how 
he felt since his last evaluation, the veteran responded, 
"worse, the flashbacks are there all the time."  Regarding 
persistent re-experiencing, the veteran had recurrent daily 
thoughts of Vietnam, many of such were intrusive.  The 
veteran stated that he tried to avoid the thoughts, but had 
no control over them.  He noted that the frequency of his 
thoughts increased over the past year to year and a half.  
The veteran also complained that his usual flashbacks have 
become extremely vivid and occurred approximately four to 
five occasions per week.  He had a long history of recurrent 
dreams, many of such were nightmares, and occur six to seven 
nights a week.

With respect to avoidance behavior, the veteran, for many 
years, avoided conversations and thoughts associated with 
Vietnam.  Also, in the past, he avoided places, people, and 
activities that aroused thoughts of Vietnam.  He complained 
that he avoided malls and other crowded situations because he 
became extremely anxious, tense, and afraid.  He also noted 
that when he was stuck in a large traffic jam, he became 
particularly irritated and anxious.  The veteran described 
himself as a loner, but he did have some friends.  Such were 
mainly newer friends, because some of his older friends had 
moved.  The veteran spent most of his time at home and 
generally watched TV or listened to the radio.  He admitted 
that he was not motivated to go out and his wife had to push 
and prod him to get him to go to dinner and other social 
events.  He stated that he had gone to dinner on occasion 
over the past year, but such was less than the previous three 
years.  The veteran stopped his hobby of repairing golf clubs 
because he lost motivation.  He had a history of having 
difficulty expressing and showing loving feelings.

Regarding increased arousal, the veteran noted that such 
symptoms had gotten worse over the last year.  He had a long 
history of chronic insomnia, both for initiating and 
maintaining sleep and associated with frequent war-type 
nightmares.  The veteran had irritability, which had been 
chronic and has become extremely intense over the past year.  
Such was associated with periodic outbursts of anger.  The 
veteran complained of difficulty focusing and maintaining his 
attention, which was worse now than he previous experienced.  
Regarding hypervigilance, the veteran reported a history of 
being very mindful of who was in his environment, of checking 
the security of his property, etc.  He stated that he was 
checking and re-checking more frequently now than ever.  He 
had a history of exaggerated startle reflex.  

The veteran complained that the frequent war reports from 
Iraq had caused him much distress.  Such caused him to have 
increased memories of the war and combat he experienced in 
Vietnam.  The veteran felt that his flashbacks were much more 
vivid now.  

Regarding employment, the veteran stated that he worked on 37 
different jobs and felt that his symptoms of PTSD contributed 
to his work issues.  The veteran stated, "I always have 
problems with work.  I generally get into arguments with the 
boss or supervisor, and sometimes with other people who are 
working there, and in the past, I would generally resign in 
order to avoid any fights and avoid anything that could cause 
real problems."  The veteran also noted that, in the past, 
he had a history of poor work performance associated with his 
difficulty in concentration and failure to focus on his job 
tasks.  The examiner recorded that the veteran last worked in 
2002 as a state inspector.  He had a stable 25-year marriage. 

Mental status examination revealed that the veteran was 
neatly dressed and well-groomed.  He was cooperative and 
informative.  The veteran's speech was clear and logical.  
His psychomotor functions and cognitive functions were within 
the normal range.  His mood was low and affect was anxious 
and sad.  The veteran denied hallucinations and there was no 
evidence of psychotic thinking.  He did have periodic 
suicidal thoughts, but no history of suicide attempts.  The 
veteran had no homicidal ideation.  He had chronic insomnia 
over the last several years manifested by difficulty 
initiating and maintaining sleep.  He also had frequent 
combat-type nightmares.  The veteran complained that his 
energy level was usually low and his appetite ranged between 
poor and fair.  He denied having any significant weight loss.  
His insight and judgment were good.

The examiner concluded that the veteran had a DSM-IV 
diagnosis of PTSD.  He presented with symptoms that were 
significantly worse than his evaluation in 2002.  The veteran 
had long-standing occupational impairments resulting in the 
veteran quitting multiple jobs over his work lifetime.  The 
veteran described having a repeated pattern of working jobs 
for a short term, leaving such jobs because of problems with 
supervisors and/or peers, and a specific reason for 
termination was to avoid getting into fights and other 
serious problems.  The veteran's symptoms of increased 
arousal appeared to be a key element in his work impairment 
issues.  In addition, the veteran had a significant increase 
in his arousal symptoms compared to 2002.  He also had a 
significant increase in the re-experiencing of the stressor 
manifested by recurrent thoughts, nightmares, and flashbacks.  
The veteran had a moderate reduction in social activity, 
mainly for the number of times he had gone out and the fact 
that he discontinued his hobby of several years.  He had 
continued periodic suicidal ideation.  The examiner concluded 
that, overall, such were the reason that the veteran seemed 
to be significantly worse with his PTSD symptoms.  The 
examiner gave an Axis I diagnosis of PTSD with depressive 
features, severe, and assigned a GAF score of 38.  

Compliance with the VCAA

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in October 1997 and 
the RO's initial unfavorable decision was issued in March 
1998, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
the veteran was advised of the VCAA provisions, his increased 
rating and effective date claims were readjudicated and a 
supplemental statement of the case was most recently issued in 
November 2004, such that he had the opportunity to respond to 
the RO's remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  While the veteran was never sent a 
letter specifically outlining the evidence required to 
substantiate his increased rating and effective date claims, 
the Board finds that additional documentation in the claims 
file adequately advised the veteran of such necessary 
evidence.  Specifically, pertinent to his increased rating 
claims, the May 2000 statement of the case advised the 
veteran of 38 C.F.R. § 4.130 and the General Rating Formula 
for Mental Disorders, under which his PTSD is rated.  
Regarding the veteran's effective date claims, he was advised 
in the May 2000 statement of the case and the January 2003 
supplemental statement of the case of 38 C.F.R. § 3.400, 
which govern the assignment of effective dates.  Included in 
such regulation is the provision indicating that the 
assignment of an effective date for the grant of an increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The 
Board further observes that rating decisions issued in March 
1998, August 1999, and November 2004, as well as statements 
of the case or supplemental statements of the case issued in 
August 1999, May 2000, January 2003, and November 2004, fully 
advised the veteran of the governing regulations and informed 
him of the reasons and bases his increased rating and 
effective date claims were denied.  Therefore, despite the 
absence of a letter specifically informing the veteran of the 
evidence necessary to substantiate his appellate claims, the 
Board finds that other documents contained in the claims file 
adequately provided the veteran with the information and 
evidence necessary to prove such claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  A June 2002 letter advised the veteran 
that VA would obtain any VA treatment records.  Such letter 
also indicated that VA would obtain any private medical 
records, provided that the veteran completed and signed VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2002 letter informed the veteran that, for 
VA to request private records, he must submit a VA Form 21-
4142, Authorization and Consent to Release Information to VA.  
The letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  Additionally, in an April 2004 letter, the 
veteran was informed that he needed to submit new VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
as a result of the passage of the Health Insurance 
Portability and Accountability Act (HIPAA).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The April 2004 letter requested that the veteran 
send any additional information or evidence within 60 days.  
Moreover, VA has consistently requested that the veteran 
provide information regarding his claims.  Therefore, it is 
determined that the veteran is not prejudiced by VA's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claims.

Additionally, the Board observes that letters sent in March 
2004 and April 2004 in connection with other claims advised 
the veteran that VA is responsible for obtaining relevant 
records held by any Federal Agency, to include medical 
records from the military, VA hospitals, and SSA.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by any Federal Agency, to include 
medical records from state or local governments, private 
doctors and hospitals, and current or former employers.  
Moreover, the veteran has maintained consistent contact with 
VA, providing additional evidence when requested, and making 
relevant arguments.  

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, several documents have adequately notified the 
veteran of what is necessary to establish entitlement to 
increased ratings and earlier effective dates, and, there is 
no evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case.  Therefore, the Board finds that any perceived duty to 
notify deficiency would be harmless error in this case and 
that no reasonable possibility exists that any further 
notification would aid the veteran in substantiating his 
claims.  In other words, the essential fairness of the 
adjudication process has not been affected by any error as to 
the VCAA notice.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

As such, in view of the procedures that have been undertaken 
in these claims, further development is not needed to comply 
with VCAA.  The veteran has been adequately informed of the 
information and evidence needed to substantiate his claims, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  The veteran has also been afforded VA 
examinations for the purpose of adjudicating his increased 
rating claims.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Analysis

A.	Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.

A 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.


i.	Entitlement to a Rating in Excess of 30 
Percent for PTSD for the Period Preceding July 
15, 1999

The Board initially notes that the present appeal stems from 
an October 21, 1997, claim for increase.  As will be 
discussed later in the decision, the award of an increased 
rating should be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See VAOGCPREC 12-98.  As such, the Board 
must only consider evidence dated October 21, 1996, through 
July 14, 1999, when adjudicating this portion of the 
veteran's appeal.  

The Board observes that the rating criteria pertinent to the 
evaluation of the veteran's PTSD were amended effective 
November 7, 1996.  For regulations previously in effect, see 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (1996).  While the veteran has not been fully 
advised of the rating criteria as in effect prior to November 
7, 1996, the Board observes that there is no medical evidence 
of record dated between October 21, 1996, and November 6, 
1996, so as to warrant consideration of the pre-November 7, 
1996, General Rating Formula for Psychoneurotic Disorders.    

When considering the evidence of record under the General 
Rating Formula for Mental Disorders as in effect as of 
November 7, 1996, the Board finds that the veteran does not 
warrant a rating in excess of 30 percent for the period 
preceding July 15, 1999.  

During such period, the veteran's PTSD was manifested by 
panic attacks, crying spells, nightmares, intrusive memories, 
slightly impaired insight and judgment, self-reported angry 
outbursts without evidence of violent behavior, fair memory, 
and good concentration without auditory or visual 
hallucinations, delusions, flashbacks, or avoidance behavior.  
The evidence also reflects that the veteran was employed as 
an electrician and self-reported his performance as 
"wonderful."  The Board also notes that the January 1998 VA 
examiner assigned a GAF score of 65.  The examiner further 
indicated that the veteran had mild PTSD and was disabled 
mostly because of his inability to cope with relationships 
and approaching others with some paranoid feelings.  The DSM-
IV contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score between 61 and 70 reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

As noted previously, a 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity.  The Board finds that, for the period 
preceding July 15, 1999, the veteran did not demonstrate 
reduced reliability and productivity.  There is no evidence 
that he had a flattened affect or circumstantial, 
circumlocutory, or stereotyped speech.  There is no evidence 
that the veteran experienced panic attacks more than once a 
week or had difficulty in understanding complex commands.  
The Board observes that at the January 1998 VA examination, 
the veteran complained that his memory was failing; however, 
upon mental status examination, he tested fair on short- and 
long-term memory tasks.  The veteran did have slightly 
impaired insight and judgment, but there was no evidence of 
disturbances of motivation and mood.  Regarding work and 
social relationships, the Board observes that the veteran was 
successfully employed and in a stable marriage despite his 
self-reported difficulty in dealing with people.  Consistent 
with the noted symptoms, the veteran's GAF score of 65 
indicates only mild, as opposed to moderate or severe, 
symptoms.  As such, the veteran's overall disability picture 
does not more nearly approximate the criteria for a 
50 percent evaluation for the period preceding July 15, 1999.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD was of a 
severity during the period preceding July 15, 1999, so as to 
warrant a 70 percent or 100 percent disability rating.  
Specifically, there is no evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for service-connected PTSD for the 
period preceding July 15, 1999, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

ii.	Entitlement to a Rating in Excess of 70 
Percent for PTSD Beginning July 15, 1999

When examining the evidence of record beginning July 15, 
1999, the Board finds that the veteran is not entitled to a 
rating in excess of 70 percent for the period from July 15, 
1999, to November 29, 2002; however, as of November 30, 2002, 
the veteran is entitled to a 100 percent disability rating 
for his PTSD.

Regarding the period from July 15, 1999, to November 29, 
2002, the Board observes that the veteran's PTSD is 
manifested by anxiety attacks, feelings of guilt, intrusive 
memories, frequent nightmares, flashbacks, avoidance 
behavior, feelings of detachment and estrangement, insomnia, 
hypervigilance, hyperstartle response, irritability with 
frequent arguments and angry outbursts, and depressive moods, 
without hallucinations, paranoia, suicidal or homicidal 
ideations, compulsions, or psychotic symptoms.  The July 1999 
VA examination reflects that the veteran's speech was of a 
normal rate, rhythm, and tone.  There was no psychomotor 
agitation or retardation and the veteran's affect was 
euthymic.  Cognitive examination was grossly intact.  The VA 
examiner assigned a GAF score of 42.  A GAF score between 41 
and 50 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Additionally, while the veteran stated that his PTSD 
symptomatology, to include irritability and angry outbursts, 
interfered with his employment, the VA examiner noted that 
the veteran was currently working as an electrical inspector 
for the state of New Jersey, who had been his employer since 
1996.  

As noted previously, a 100 percent disability rating 
contemplates total occupational and social impairment.  The 
Board finds that the medical evidence of record, dated 
between July 15, 1999 and November 29, 2002, fails to reflect 
gross impairment in thought processes or communication.  
There is also no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  Moreover, the record fails 
to demonstrate that the veteran is intermittently unable to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), is disorientated to time or place, 
or has memory loss for names of close relatives, own 
occupation, or own name.  Additionally, the veteran's GAF 
score of 42 reflects serious symptoms, but such does not 
indicate that the veteran was impaired in reality testing or 
communication, that his behavior was influenced by delusions 
or hallucinations, or there was danger of him hurting himself 
or others.  Moreover, the veteran was currently employed.  
Therefore, his overall disability picture does not more 
nearly approximate the criteria for a 100 percent evaluation 
for the period from July 15, 1999, to November 29, 2002.

A letter dated November 30, 2002, from Dr. J. reveals that 
the veteran had extreme levels of anxiety and was unable to 
handle routine tasks.  He also had periods of rage and 
depression, sleep interruption, and combat-related 
flashbacks, to include persistent auditory and visual 
hallucinations or delusions that were very real to the 
veteran.  The veteran had suicidal ideation and an extensive 
history of rage and panic attacks.  Dr. J. stated that the 
veteran was unable to adjust or adapt to stressful 
environments or circumstances.  It was noted that the veteran 
was currently employed, but was not employable, and was 
married, but was not functioning within it.  Dr. J. indicated 
that there was evidence of memory loss and gross impairment 
of thought, content, and communicative abilities and skills.  
Dr. J. opined that the veteran was suffering from a totally 
incapacitating psychoneurosis at extreme and catastrophic 
levels of severity that prevented him from working or 
fulfilling a normal life at the current, as well as any other 
foreseeable, time.  Dr. J. assigned a GAF score of 24.  A GAF 
score between 21 and 30 is assigned where behavior is 
considerably influenced by delusions or hallucinations or 
there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or inability to function in almost 
all areas (e.g., stays in bed all day, no job, home or 
friends).  

Additional evidence dated after November 30, 2002, also 
supports the fact that the veteran is totally occupationally 
and socially impaired.  Specifically, at the December 2002 VA 
examination, the veteran indicated that while he was 
currently working, he was not functioning in the job and he's 
been transferred from one job to another.  Additionally, 
while he had been married for 19 years, there were 
difficulties in his relationship with his wife.  Brief visual 
hallucinations were noted and, upon mental status 
examination, the veteran had difficulty remembering specific 
times and dates of certain events.  The examiner's impression 
was severe PTSD and assigned a GAF score of 40 as a result of 
the veteran's severe impairment in work, difficulties in 
interpersonal relationships, and constant insomnia, anxiety, 
and anger.  A May 2004 letter from Dr. J. again reflected 
that the veteran was totally and permanently disabled 
occupationally and socially because of his gross impairment 
of thought process and ability to communicate; his persistent 
combat-related delusions and hallucinations; his persistent 
danger of harming himself, taking his own life, or 
endangering others' lives or safety; and his inability to 
live a normal life.  VA examinations in May 2004 and November 
2004 continued to reflect severe PTSD with GAF scores of 40 
and 38, respectively.  In May 2004, the VA examiner stated 
that it was likely that the veteran's PTSD was worsening as 
he was no longer able to work.  In November 2004, the 
examiner noted that the veteran last worked in 2002.  A GAF 
score between 31 and 40 is assigned where there is some 
impairment in reality testing of communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

As such, the Board finds that the medical evidence of record 
supports a 100 percent disability rating as the veteran is 
totally occupationally and socially impaired as a result of 
PTSD symptomatology of anxiety, inability to handle routine 
tasks, periods of rage and depression, sleep interruption, 
combat-related flashbacks with persistent auditory and visual 
hallucinations or delusions, suicidal ideation, inability to 
adjust or adapt to stressful environments or circumstances, 
and gross impairment of thought process and ability to 
communicate as of November 30, 2002.

iii.	Extra-Schedular Consideration 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The evidence of record fails to 
show any hospitalizations for PTSD or that the veteran's PTSD 
is such that its manifestations cannot be properly evaluated 
under the regular rating criteria for any applicable period.  
As such, the medical evidence shows that the objective 
manifestations of the veteran's disability appear to be 
consistent with those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
PTSD would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

B.	Effective Date Claims

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

i.	Entitlement to an Effective Date Prior to 
October 21, 1997, for a 30 Percent Rating for 
PTSD

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  
The veteran was advised by an April 1993 rating decision that 
service connection was granted for PTSD and an initial 
evaluation of 10 percent was assigned.  He was notified in 
May 1993 that such satisfied his appeal as to the issue of 
entitlement to service connection for PTSD.  No further 
communication regarding the assigned rating for service-
connected PTSD was received from the veteran until October 
21, 1997.  

The Board acknowledges the veteran's argument that the 
September 1992 statement in which he indicated that he was 
entitled to service connection for PTSD at a 50 percent 
disability rating should be construed as a notice of 
disagreement as to the thereafter assigned 10 percent 
disability rating.  However, VA regulations provide that a 
claimant must file a notice of disagreement with a 
determination by the agency with original jurisdiction within 
one year from the date that the agency mailed notice of the 
determination to him.  38 C.F.R. § 20.302 (2004).  There 
cannot be a notice of disagreement without a determination of 
record.  As the veteran was not granted service connection 
and assigned an initial 10 percent rating until an April 1993 
rating decision, his September 1992 statement regarding the 
50 percent rating cannot be construed as a notice of 
disagreement.   

Additionally, the veteran has argued that his December 1995 
statement indicating disagreement with VA's decision and his 
intent to appeal should be construed as a notice of 
disagreement with the initially assigned 10 percent rating 
for PTSD.  However, the December 1995 statement was received 
more than a year after the veteran was notified of the April 
1993 rating decision and, moreover, such statement failed to 
specify the determination with which the veteran disagreed.  
VA regulations provide that, while special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
as is the case here, the specific determinations with which 
the claimant disagrees must be identified.  38 C.F.R. 
§ 20.201 (2004).  As such, the veteran's December 1995 
statement is not a notice of disagreement.  

Moreover, due to its general nature, the December 1995 
statement did not evidence an intent to file for an increased 
rating for service-connected PTSD and, as such, cannot be 
construed as a formal or informal claim.  VA regulations 
provide that a claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Also, an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  That 
is, the effective date could not precede October 21, 1996.

As there is no evidence documenting the veteran's symptoms 
and manifestations of his service-connected PSTD from October 
21, 1996, to October 21, 1997, the Board finds that the 
correct effective date of the grant of a 30 percent 
disability rating for the veteran's PTSD is October 21, 1997, 
the date of receipt of his increased rating claim.  See 38 
C.F.R. § 3.400(o)(2).

ii.	Entitlement to an Effective Date Prior to July 
15, 1999, for a 70 Percent Rating for PTSD

During the pendency of the veteran's appeal, he was granted 
an increased rating, to 70 percent, effective July 15, 1999.  
As such, the Board must examine whether the medical evidence 
of record reflects entitlement to a 70 percent rating for the 
period from October 21, 1996, to July 15, 1999.  As discussed 
in the preceding section, the medical evidence of record 
during such time period supports only a 30 percent rating for 
service-connected PTSD (see Analysis, A., i., supra).  
Therefore, the Board finds that the correct effective date of 
the grant of a 70 percent disability rating for the veteran's 
PTSD is July 15, 1999, the date it was factually 
ascertainable that an increase in disability had occurred.  
See 38 C.F.R. § 3.400(o)(2).


ORDER

A rating in excess of 30 percent for PTSD for the period 
preceding July 15, 1999, is denied.

A rating in excess of 70 percent for PTSD for the period from 
July 15, 1999, to November 29, 2002, is denied.

A 100 percent rating for PTSD beginning November 30, 2002, is 
granted.

An effective date prior to October 21, 1997, for a 30 percent 
rating for PTSD is denied. 

An effective date prior to July 15, 1999, for a 70 percent 
rating for PTSD is denied.


REMAND

?	The claim of entitlement to renal carcinoma, claimed as 
secondary to service-connected lung cancer, is remanded 
to provide notice consistent with the VCAA.
?	The claim of entitlement to renal carcinoma, claimed as 
secondary to service-connected lung cancer, is remanded 
to obtain outstanding SSA records. 

The veteran contends that he is entitled to service 
connection for renal carcinoma as his service-connected lung 
cancer has metastasized to the kidneys, or, in the 
alternative, such is a result of exposure to Agent Orange 
when he served in Vietnam.  

As indicated previously, the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).

The Board observes that letters sent to the veteran in March 
2004 and April 2004 were relevant only to other issues 
pending before the RO.  As pertinent to the veteran's claim 
of entitlement to service connection for renal carcinoma, to 
include as secondary to service-connected lung cancer, the 
veteran has not been provided with a letter advising him of 
VA's duty to assist.  As such, while on remand, the veteran 
should be sent a letter informing him of the criteria that 
must be met in order to establish entitlement to service 
connection, to include on the basis of secondary service 
connection and presumptive service connection based on 
exposure to herbicide agents, and, who is responsible for 
obtaining such evidence, as well as request that the veteran 
provide any evidence in his possession pertinent to his 
claim.  

Additionally, pursuant to 38 C.F.R. § 3.159(c)(2), VA must 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as the SSA.  In the veteran's February 2005 statement, 
he references the fact that he is receiving SSA disability 
benefits and enclosed his award letter demonstrating that he 
was disabled as of November 2003.  The SSA records are not 
associated with the claims file and since they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  

Accordingly, this case is REMANDED for the following:

1.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his service 
connection claim, to include on the basis 
of secondary service connection and 
presumptive service connection based on 
exposure to herbicide agents, informing 
him whether he or VA is responsible for 
obtaining such evidence, and requesting 
him to submit all relevant evidence in 
his possession.  The veteran should 
specifically be advised to submit 
evidence demonstrating current renal 
carcinoma of the kidney(s).  

2.  Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be 
obtained.  A response, negative or 
positive, should be associated with the 
claims file.

3.  Any additionally-indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claim, should 
thereafter be conducted.

4.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


